Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 12/22/2021. Currently, claims 1-9 and 21-28 are pending in the application. Claims 10-20 have been cancelled and claims 21-28 have been added new.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9 and 21-28 are rejected under 35 U.S.C. 103 as being obvious over Chen et al (US 20140185264 A1) in view of Chung et al (US 20160260695 A1).

Regarding claim 1, Figure 2 of Chen discloses an electronic package comprising: 
a package substrate (101, [0017]); 
a die (301) mounted face up on a bottom side of the package substrate (considering the side of 211 as the top side and 307 side as the bottom side); 
a bottom molding layer (113 at 301) encapsulating the die on the bottom side of the package substrate; 
a top molding layer (113 at 211) spanning a top side of the package substrate; and 
a plurality of bumps (211) extending through the top molding layer on the top side of the package substrate, wherein the plurality of bumps is substantially located inside a thickness of the top molding layer (113 at 211).

Chen does not explicitly teach a plurality of components mounted on the plurality of bumps.

However, Chung is a pertinent art which teaches a system in package (SiP) which includes first and second redistribution layers (RDLs), stacked die between the first and second RDLs, and conductive pillars extending between the RDLs. A molding compound encapsulating the stacked die and conductive pillars between the first and second RDLs. Figure 15 of Chung teaches such an integration of package 100 which is scaled by the bonding of an additional component 180 or a die or package 410 on the exterior side 109 of the first RDL 110. For example, die or package 410 may be an additional logic device. In this manner, an additional IC die can be closely located 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic package of Chen by adding a plurality of components mounted on the plurality of bumps (211, Figure 2 of Chen) according to the teaching of Chung in order to form a system in a package for portable and mobile electronics devices ([0004] of Chung).
  
Regarding claim 2, Figure 2 of Chen in view of Chung teach that the electronic package of claim 1, wherein the plurality of components are not encapsulated in a molding compound material (410 and 180 in Figure 15 of Chung are not molded/encapsulated). 

Regarding claim 3, Figure 2 of Chen in view of Chung does not explicitly teach that the electronic package of claim 2, wherein the plurality of components are removable by desoldering form the plurality of bumps.  

However, the above limitation does not distinguish the present invention over the prior art Chen in view of Chung which teach the structure as claimed, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The 

Regarding claim 4, Figure 2 of Chen discloses that the electronic package of claim 2, further comprising a frame board (305, [0029], on a broadest reasonable interpretation the element 305 has a frame board shape) mounted on the bottom side of the package substrate.  

Regarding claim 5, Figure 2 of Chen discloses that the electronic package of claim 4, wherein the frame board (305) is embedded in the bottom molding layer (113 at 301).  

Regarding claim 6, Figure 2 of Chen discloses that the electronic package of claim 5, wherein a plurality of solder bumps (217, [0024]) on a bottom side of the frame are bonded to a circuit board (309).  

Regarding claim 8, Figure 2 of Chen discloses that the electronic package of claim 2, wherein the top molding layer (113 at 211) does not encapsulate an electronic device (307).  

Regarding claim 9, Figure 2 of Chen in view of Chung does not explicitly teach that the electronic package of claim 2, wherein the package substrate is a thin film redistribution layer with a total thickness of less than 70 um and 8 or less metal layers.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 21, Figure 2 of Chen discloses that the electronic package of claim 2, wherein the plurality of bumps (211) are formed of a solder material ([0017]).  

Regarding claim 22, Figure 2 of Chen discloses that the electronic package of claim 21, wherein the top molding layer (113 at 211) does not encapsulate an electronic device (307).  

Regarding claim 23, Figure 2 of Chen discloses that the electronic package of claim 22, wherein the bottom molding layer (113 at 301) and the top molding layer (113 at 211) are formed of a same material (based on the numerical label 113).  

Regarding claim 24, Figure 2 of Chen in view of Chung teach that the electronic package of claim 22, wherein the plurality of components are bonded to the plurality of bumps with a 

Regarding claim 25, Figure 2 of Chen in view of Chung teach that the electronic package of claim 24, wherein the plurality of component solder bumps are in direct contact with the plurality of bumps (Figure 15 of Chung teaches that component 410 has solder bumps that are directly connected to the solder bumps in 110).  

Regarding claim 26, Figure 2 of Chen discloses that the electronic package of claim 2, wherein: the top molding layer (113 at 301) does not encapsulate an electronic device (307); and the bottom molding layer (113 at 301) and the top molding layer (113 at 211) are formed of a same material.  

Regarding claim 27, Figure 2 of Chen in view of Chung teach that the electronic package of claim 2, wherein: the top molding layer (113 at 211, Figure 2 of Chen) does not encapsulate an electronic device (307); and the plurality of components are bonded to the plurality of bumps with a plurality of component solder bumps (Figure 15 of Chung teaches that component 410 has solder bumps that are directly connected to the solder bumps in 110).  

Regarding claim 28, Figure 2 of Chen in view of Chung teach that the electronic package of claim 27, wherein the plurality of component solder bumps are in direct contact with the plurality of bumps (Figure 15 of Chung teaches that component 410 has solder bumps that are directly connected to the solder bumps in 110).


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Chen et al (US 20140185264 A1) in view of Chung et al (US 20160260695 A1) as applied to claim 2 above, and further in view of Lu et al (US 20200001787 A1).

Regarding claim 7, Figure 2 of Chen in view of Chung does not explicitly teach that the electronic package of claim 2, wherein the package substrate (101, [0017]) is a laminate in which a top half of the laminate has a higher coefficient of thermal expansion (CTE) than does a bottom half of the laminate.  

However, Lu is a pertinent art which teaches a circuit board having a first surface and a second surface opposite the first surface. The circuit board has a first coefficient of thermal expansion (CTE). A bend-countering element is disposed at one of the first side and the second side of the circuit board. The bend-countering element has a second CTE that is different from the first CTE of the circuit board. The bend-countering element is selected so that, with a camera disposed at the vehicle, the bend-countering element counters temperature-induced bending of the circuit board to maintain focus of the lens assembly at the image (Abstract, [0004] and [0036]; Figures 11-12). 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic package of Chen such that the package 



Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-9 and 21-28, filed on 12/22/2021, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.



Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
02/07/2022